Citation Nr: 0523810	
Decision Date: 08/30/05    Archive Date: 09/09/05

DOCKET NO.  04-04 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Basic eligibility of the appellant for nonservice-connected 
death pension benefits.


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran was on active duty from August 16, 1944 to 
October 16, 1944.  The appellant asserts that she is his 
surviving spouse.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  

In December 2004, the appellant requested that VA provide her 
with a copy of the veteran's military records.  It is noted 
that pursuant to a prior request, those records were provided 
to her in January 2004.  It is also noted that in January 
2004, the appellant requested a hearing before a member of 
the Board.  Such hearing was scheduled; however, she failed 
to report for the hearing.  She has not indicated any desire 
to have another hearing scheduled. 


FINDINGS OF FACT

The veteran neither served on active duty for a period of 90 
days or more, nor was he service-connected for any disorder 
at the time of his death.  


CONCLUSION OF LAW

The criteria for basic eligibility of the appellant for 
nonservice-connected death pension benefits are not met.  
38 U.S.C.A. §§ 1521(j), 1541, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.3, 3.102, 3.159 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pension benefits may be paid to a veteran's surviving spouse 
or child because of the veteran's nonservice-connected death.  
Basic entitlement to such benefits can be 


established if the veteran:

i)	served on active duty for 90 days or more during a 
period of war; or,
ii)	served on active duty during a period of war and was 
discharged or released from such service for a 
disability adjudged service-connected without 
presumptive provisions of law, or at time of 
discharge had such a service-connected disability, 
shown by official service records, which in medical 
judgment would have justified a discharge for 
disability; or,
iii)	served on active duty for a period of 90 consecutive 
days or more and such period began or ended during a 
period of war; or,
iv)	served on active duty for an aggregate of 90 days or 
more in two or more separate period of service during 
more than one period of war; or,
v)	the veteran was, at time of death, receiving or 
entitled to receive compensation or retired pay for a 
service-connected disability based on service during 
a period of war.

In addition to meeting one of the above criteria, the 
appellant must also meet certain net worth and annual income 
requirements.  38 U.S.C.A. §§ 1521(j), 1541; 38 C.F.R. § 3.3.  

The veteran in this case did not have the requisite time in 
service.  In addition, he was not service-connected for any 
disability.  His service records indicate that he was 
discharged due to unsuitability for service.  An October 1944 
Report of Aptitude Board indicates that he was a dull, 
inadequate, emotionally unstable individual who complained of 
headaches and dizzy spells.  In addition, he gave a history 
of enuresis with episodes occurring frequently.  It was 
determined that he was not suited for retention.  His Report 
of Physical Examination, also dated in October 1944, 
indicates that no illness, injury, or disability was incurred 
during the period of active duty service.  The report also 
indicates that the veteran reported that his defect 
(unsuitability) existed prior to enlistment and recall to 
active duty.  A June 1947 rating decision found that he was 
not discharged for disability and that no disability or 
injury was incurred or aggravated in service.  

As the veteran neither had the requisite time in service, nor 
a service-connected disability, his surviving spouse would 
not be eligible for pension benefits under the law.  Thus the 
claim must be denied.  

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) and its implementing regulations essentially 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes certain notification provisions.  
38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  

In this case, a VCAA notice was not provided to the 
appellant.  However, because the law, and not the facts, are 
controlling of the issue at hand, it is difficult to discern 
what, if any, additional guidance VA could have provided to 
the claimant, regarding what further evidence she should 
submit to receive the benefits sought on appeal.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the 
appellant is not prejudiced by appellate review of this 
appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).    




ORDER

Entitlement to basic eligibility of the appellant for 
nonservice-connected death pension benefits is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


